     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 1 of 25



 1   CAMPBELL & WILLIAMS
     DONALD J. CAMPBELL, ESQ, (1216)
 2   djc@cwlawlv.com
 3   J. COLBY WILLIAMS, ESQ. (5549)
     jcw@cwlawlv.com
 4   700 South 7th Street
     Las Vegas, Nevada 89101
 5   Telephone: (702) 382-5222
     Facsimile: (702) 382-0540
 6
 7   CONSOVOY MCCARTHY PLLC
     WILLIAM S. CONSOVOY, ESQ.*
 8   Virginia Bar No. 47704
     will@consovoymccarthy.com
 9   THOMAS R. MCCARTHY, ESQ.*
     Virginia Bar No. 47145
10
     tom@consovoymccarthy.com
11   TYLER R. GREEN, ESQ.*
     Utah Bar No. 10660
12   tyler@consovoymccarthy.com
     CAMERON T. NORRIS, ESQ.*
13   Virginia Bar No. 91624
     cam@consovoymccarthy.com
14
     1600 Wilson Boulevard, Suite 700
15   Arlington, Virginia 22209
     Telephone: (703) 243-9423
16   Attorneys for Plaintiffs
     *Admitted pro hac vice
17
                                      UNITED STATES DISTRICT COURT
18
                                          DISTRICT OF NEVADA
19

20
     DONALD J. TRUMP FOR PRESIDENT,                        No. 2:20-cv-01445-JCM-VCF
21   INC.; REPUBLICAN NATIONAL
     COMMITTEE; AND NEVADA
22   REPUBLICAN PARTY,
                                                        PLAINTIFFS’ MEMORANDUM IN
23                      Plaintiffs,                      OPPOSITION TO INTERVENOR-
                                                       DEFENDANTS’ MOTION TO DISMISS
24   v.
25   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
26
                       Defendant.
27
      and
28
      Memorandum in Opposition to                  1
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 2 of 25



 1     DNC SERVICES
       CORPORATION/DEMOCRATIC
 2     NATIONAL COMMITTEE, DCCC, and
       NEVADA STATE DEMOCRATIC
 3     PARTY,
 4                      Intervenor-Defendants.
 5
 6                                            INTRODUCTION

 7          Donald J. Trump for President, Inc., the Republican National Committee, and the Nevada
 8   Republican Party have challenged the constitutionality of various sections of Assembly Bill 4, a
 9   recently and hastily passed 60-page bill that transforms how Nevada will conduct its November
10   2020 general election. In response, several entities associated with the Democratic Party
11   (collectively “Intervenors”) have moved to dismiss Plaintiffs’ amended complaint, asserting that
12   Plaintiffs’ claims assert no judicially cognizable harms supporting standing and fail to state claims
13   that survive Rule 12(b)(6)’s pleading standards. But Plaintiffs’ claims target the parts of AB4 that
14   transgress long-established federal statutory and constitutional requirements. And for each of those
15   claims, Plaintiffs have adequately alleged multiple independently sufficient grounds for standing
16   and sufficient facts establishing violations of their constitutionally protected rights. Accordingly,
17   the Court should deny Intervenors’ motion to dismiss.
18                                           LEGAL STANDARD
19           “To satisfy Article III’s standing requirements, a plaintiff must show (1) it has suffered an
20   injury in fact that is (a) concrete and particularized and (b) actual or imminent, not conjectural or
21   hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is
22   likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.”
23   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC) Inc., 528 U.S. 167, 180-81 (2000)
24   (internal quotation marks omitted). The party invoking federal jurisdiction bears the burden of
25   establishing these elements. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). “In deciding
26   whether a plaintiff has made this showing,” the court must “accept as true all material allegations
27   of the complaint” and “construe the complaint in favor of the complaining party.” Nat’l Council of
28
      Memorandum in Opposition to                       2
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 3 of 25



 1   La Raza v. Cegavske, 800 F.3d 1032, 1039 (9th Cir. 2015) (quoting Maya v. Centex Corp., 658
 2   F.3d 1060, 1068 (9th Cir. 2011)).
 3           Additionally, a complaint survives a motion to dismiss if it contains “sufficient factual
 4   matter to state a claim to relief that is plausible on its face. A claim has facial plausibility when the
 5   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 6   defendant is liable for the misconduct alleged.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136,
 7   1140 (9th Cir. 2012) (cleaned up).
 8                                               ARGUMENT
 9
             Plaintiffs’ Amended Complaint adequately alleges facts establishing several independently
10
     sufficient injuries to support standing. First, Plaintiffs have direct organizational standing because
11
     AB4 compels them to divert their resources. Second, Plaintiffs have direct organizational standing
12
     because AB4 harms their ability to achieve electoral success. Third, Plaintiffs have direct
13
     organizational standing because AB4 imposes competitive disadvantages upon the Plaintiff
14
     organizations. Fourth, Plaintiffs have adequately alleged associational standing to vindicate the
15
     competitive harms that AB4 causes their member-candidates. Fifth, Plaintiffs have associational
16
     standing to vindicate the harms caused to their voter-members by AB4’s dilution of their votes.
17
     Sixth, Plaintiffs have associational standing to vindicate the harms caused to their voter-members
18
     by AB4’s disparate treatment of rural voters. Any one of these independently sufficient grounds
19
     sufficiently establishes Plaintiffs’ standing and requires denying Intervenors’ motion to dismiss.
20
     See Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2565 (2019) (“For a legal dispute to qualify
21
     as a genuine case or controversy, at least one plaintiff must have standing to sue.”); see also Fair
22
     Maps Nevada v. Cegavske, No. 320CV00271MMDWGC, 2020 WL 2798018, at *6 (D. Nev. May
23
     29, 2020). Additionally, this suit is ripe for review and justiciable. Further, Plaintiffs possess a right
24
     of action under 42 U.S.C. §1983 to pursue their challenges under federal election laws and the
25
     Fourteenth Amendment. Finally, Plaintiffs’ amended complaint adequately alleges facts
26
     establishing violations of the Equal Protection Clause, the constitutional right to vote, and federal
27
     election laws setting one uniform federal Election Day.
28
     Memorandum in Opposition to                        3
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 4 of 25



 1   I.     Plaintiffs have standing to pursue Count I and have adequately alleged a violation of
 2          federal election laws.
 3          Plaintiffs have standing to challenge §20.2 of AB4, which allows votes cast after the
 4   uniform, national Election Day to be counted. Additionally, Plaintiffs have established that this
 5   provision is preempted by federal law.
 6          A. Plaintiffs have representational and organizational standing to bring Count I.
 7                  1. Representational Standing
 8          Intervenors’ assertion that Plaintiffs lack standing to challenge Nevada’s violation of federal
 9   election laws cannot be squared with courts’ longstanding adjudication of claims that state laws
10   conflict with the federal laws setting the uniform Election Day. For example, in Foster v. Love, the
11   Court reached the merits of and affirmed injunctive relief for “Louisiana voters who sued … the
12   State’s Governor and secretary of state, challenging the open primary as a violation of federal law.”
13   522 U.S. 67, 70 (1997). Similarly, in Voting Integrity Project, Inc. v. Keisling, the Ninth Circuit
14   reached the merits of a suit brought by an organization and individual voters seeking “declaratory
15   and injunctive relief” under §1983 “to establish that an Oregon statute that allows Oregonians to
16   vote by mail for a substantial period prior to or as well as on this federal election day violates the

17   federal election laws.” 259 F.3d 1169, 1174 (9th Cir. 2001). Indeed, to Plaintiffs’ knowledge, no
18   court has dismissed for lack of standing a suit alleging that a State law conflicts with the federal
19   laws setting the uniform Election Day. See Millsaps v. Thompson, 259 F.3d 535, 536 (6th Cir. 2001)

20   (reaching merits of §1983 suit “alleging that Tennessee’s early voting system conflicts with federal
21   statutes that establish” the uniform Election Day); Voting Integrity Project, Inc. v. Bomer, 199 F.3d
22   773, 774 (5th Cir. 2000) (reaching merits of §1983 suit alleging “sections of the Texas Election
23   Code, which permit unrestricted early voting in federal elections, are preempted by federal election
24   statutes” setting uniform Election Day).
25          The federal judiciary’s consistent adjudication of such suits under §1983 confirms that state
26   laws that conflict with federal legislation setting the time of federal elections endanger the
27   fundamental right to vote—an injury that is judicially redressable. Federal laws establishing a
28   uniform Election Day are “safeguards which experience shows are necessary in order to enforce
     Memorandum in Opposition to                      4
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 5 of 25



 1   the fundamental right involved.” Smiley v. Holm, 285 U.S. 355, 399 (1932). It is simply not the
 2   case that laws allowing ballots cast after the uniform Election Day to be counted “benefit[] all
 3   voters.” (ECF No. 40 at 8.) Instead, such laws violate a key congressionally mandated safeguard of
 4   the right to vote. As the Supreme Court and Ninth Circuit have recognized, Congress adopted the
 5   uniform Election Day during Reconstruction to address the well-known disenfranchisement,
 6   hardship on voters, and fraud that was caused by the practice of multi-day voting. See Foster, 522
 7   U.S. at 73-74; Keisling, 259 F.3d 1169 at 1174 (“Whenever you provide that elections shall take
 8   place upon the same day, you do interpose a not inconsiderable check to frauds in elections, to
 9   double voting, to the transmission of voters from one State to another, and you do allow the people
10   to vote for their Representatives undisturbed by considerations which they ought not to take at all
11   into account.” (quoting Cong. Globe, 42 Cong., 2d Sess. 618 (1872))). It is thus unsurprising that
12   no court has questioned voters’ standing to challenge state laws violating the uniform federal
13   Election Day statutes because those provisions have always been understood as congressional
14   protections for the fundamental right to vote.
15           Because Plaintiffs’ voter-members possess standing, Plaintiffs also have representational
16   standing to vindicate the injury to their fundamental right to vote caused by the State’s infringement

17   of the uniform Election Day laws. An organization has associational standing to sue on behalf of
18   its members when they would have standing in their own right, the members’ interests are germane
19   to the organization’s, and the members are not necessary parties to the suit. See Hunt, 432 U.S. at

20   343. Plaintiffs fit that bill: they brought this suit in their “representational capacity to vindicate the
21   rights of [their] … affiliated voters,” “including three [RNC] members who are registered voters in
22   Nevada” and the “over 600,000 registered Republican voters in Nevada” represented by the
23   NVGOP. (ECF No. 29, ¶¶14, 19-20). Accordingly, Plaintiffs have adequately pleaded that the State
24   has infringed its members right to vote by violating the uniform Election Day statutes.
25                   2. Organizational Standing
26           Plaintiffs also possess organizational standing. An organization satisfies its burden to plead
27   a direct injury in fact when it alleges that unlawful state action will cause it to divert resources. Fair
28   Hous. Council of San Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1219 (9th Cir.
     Memorandum in Opposition to                        5
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 6 of 25



 1   2012) (“We’ve held that an organization has direct standing to sue [when] it showed a drain on its
 2   resources from both a diversion of its resources and frustration of its mission.” (internal quotation
 3   marks omitted)). And “[t]he Court has also made clear that a diversion-of-resources injury is
 4   sufficient to establish organizational standing at the pleading stage, even when it is broadly
 5   alleged.” Nat’l Council of La Raza, 800 F.3d at 1040 (internal quotation marks omitted). That is so
 6   even if the “added cost has not been estimated and may be slight,” because standing “requires only
 7   a minimal showing of injury.” Crawford v. Marion Cty. Election Bd., 472 F.3d 949, 951 (7th Cir.
 8   2007), aff’d, 553 U.S. 181 (2008) (citing Friends of the Earth, Inc., 528 U.S. at 180–84).
 9          Plaintiffs readily clear that threshold. The Amended Complaint alleges that “AB4 forces the
10   RNC to divert resources and spend significant amounts of money educating Nevada voters on those
11   changes and encouraging them to still vote.” (ECF No. 29 ¶17.) It also alleges that AB4 “require[s]
12   the committee” to reelect President Trump “to change how it allocates its resources and the time
13   and efforts of its campaign staff, to achieve its electoral and political goals.” (Id. ¶11.) The Ninth
14   Circuit has consistently held that allegations of these precise resource-allocation harms suffice to
15   establish injury in fact. See Nat’l Council of La Raza, 800 F.3d at 1040 (“The complaint specifically
16   alleges that Plaintiffs expended additional resources that they would not otherwise have expended,

17   and in ways that they would not have expended them. … The Supreme Court has made clear that
18   injuries of the sort that Plaintiffs allege are concrete and particular for purposes of Article III.”).
19   And the Supreme Court has unambiguously rejected the notion that resource diversion is merely an

20   “abstract” injury. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) (“Such concrete
21   and demonstrable injury to the organization’s activities—with the consequent drain on the
22   organization’s resources—constitutes far more than simply a setback to the organization’s abstract
23   social interests.”). Rather, it is long established that a “new law injures” a political party when it
24   compels it “to devote resources to getting to the polls those of its supporters who would otherwise
25   be discouraged by the new law from bothering to vote.” Crawford, 472 F.3d at 951. Thus, Plaintiffs
26   have adequately alleged that they will suffer direct injury as a result of AB4 because the measure
27   forces them to divert and reallocate resources toward educating voters about the effects of AB4’s
28
     Memorandum in Opposition to                       6
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 7 of 25



 1   new deeming rules, and acceptance of non-postmarked ballots, on their right to vote. See Nat’l
 2   Council of La Raza, 800 F.3d at 1040-41.
 3          Intervenors’ reliance on Paher (ECF No. 40 at 9) is also misplaced. Paher had nothing to
 4   do with organizational standing involving resource diversion. Instead the court had before it a
 5   complaint that vaguely alleged injuries that “may be conceivably raised by any Nevada voter.”
 6   Paher v. Cegavske, No. 3:20-cv-00243, 2020 WL 2089813, at *5 (D. Nev. Apr. 30, 2020). By
 7   contrast, the Amended Complaint here alleges changes to significant expenditures of organizational
 8   resources in response to AB4, placing this case comfortably within the long-established line of
 9   cases discussed above holding that organizations possess standing to challenge state laws that cause
10   them to divert resources. See, e.g., Feldman v. Arizona Sec’y of State’s Office, 208 F. Supp. 3d
11   1074, 1080–81 (D. Ariz. 2016) (“[T]he ADP alleges that H.B. 2023 will reduce the likelihood that
12   its voters will timely return their ballots, thereby reducing the likelihood that the ADP will be
13   successful in electing Democratic candidates. These allegations are sufficient to establish a concrete
14   and particularized injury in fact that is fairly traceable to H.B. 2023 and likely to be redressed by a
15   favorable ruling on Plaintiffs’ preliminary injunction motion.” (citing Crawford, 472 F.3d at 951)).
16   There is nothing “speculative” about this injury (ECF No. 40 at 9); Plaintiffs have specifically

17   alleged that “AB4 forces the RNC to divert resources and spend significant amounts of money,”
18   (ECF No. 29, ¶17) (emphasis added), and requires Donald J. Trump for President, Inc. to “change
19   how it allocates its resources,” id. ¶11.

20          Beyond that, Intervenors’ arguments attempt to change Plaintiffs’ pleading standard by
21   demanding specific proof of Plaintiffs’ resource diversion and discounting courts’ recognition of
22   standing for impending harms. At the pleading stage a court must “presum[e]” that Plaintiffs’
23   “general allegations embrace those specific facts that are necessary to support the claim.” Nat’l
24   Council of La Raza, 800 F.3d at 1040 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).
25   Indeed, the Ninth Circuit has faulted district courts for employing precisely the type of heightened
26   standard Intervenors propose. See Nat’l Council of La Raza, 800 F.3d at 1039-41; see also Common
27   Cause v. Brehm, 344 F. Supp. 3d 542, 549 (S.D.N.Y. 2018) (“Defendants argue that Plaintiff’s
28   diversion of resources claims are generalized and conclusory. [] However, Defendants place too
     Memorandum in Opposition to                       7
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 8 of 25



 1   high of a burden on Plaintiff at this stage. Plaintiff need only ‘allege facts’ sufficient to demonstrate
 2   an injury-in-fact at the motion to dismiss stage.” (quoting Warth v. Seldin, 422 U.S. 490, 504
 3   (1975))). What’s more, “standing does not ‘uniformly require plaintiffs to demonstrate that it is
 4   literally certain that the harms they identify will come about.’ Instead, proving a ‘substantial risk’
 5   of injury is sufficient.” Nelson v. Warner, No. 3:19-cv-0898, 2020 WL 4582414, at *4 (S.D. W.
 6   Va. Aug. 10, 2020) (quoting Clapper v. Amnesty Int’l, 568 U.S. 398, 414 n.5 (2013); Susan B.
 7   Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)). Because Plaintiffs have adequately alleged
 8   that AB4 causes them to divert their resources and undermines their ability to achieve electoral
 9   success, they have pleaded an injury in fact caused by the state and redressable by a favorable court
10   decision. See Nat’l Council of La Raza, 800 F.3d at 1039-41.
11           B. Plaintiffs have established, as a matter of law, that AB4 violates federal laws setting
12           one uniform Election Day.
13           As an initial matter, Intervenors’ contentions that Count I should be dismissed for failure to
14   state a claim (ECF No. 40 at 10–11) appear to misunderstand the nature of the preemption inquiry
15   for Plaintiffs’ claim under the Election Clauses. Intervenors ask the Court to be “particularly wary”
16   about finding preemption here and quote a Supremacy Clause case admonishing courts to be
17   “cautious about conflict preemption where a federal statute is urged to conflict with state law
18   regulations within the traditional scope of a State’s police powers.” (ECF No. 40 at 11) (cleaned
19
     up). But as the Ninth Circuit has recognized, states have no police powers to regulate federal
20   elections: “In contrast to the Supremacy Clause, which addresses preemption in areas within the
21   states’ historic police powers, the Elections Clause affects only an area in which the states have no
22   inherent or reserved power: the regulation of federal elections.” Gonzalez v. Arizona, 677 F.3d 383,
23   392–93 (9th Cir. 2012) aff’d sub nom. Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1
24   (2013). In consequence, “the ‘presumption against preemption’ and ‘plain statement rule’ that guide
25   Supremacy Clause analysis are not transferable to the Elections Clause context.” Id. (quoting
26   Harkless v. Brunner, 545 F.3d 445, 454 (6th Cir.2008)).
27           Beyond that, under established Elections Clause and Electors Clause principles, Plaintiffs’
28
     Memorandum in Opposition to                        8
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 9 of 25



 1   allegations in Count I adequately state a claim. In fact, Plaintiffs are entitled to judgment as a matter
 2   of law on Count I for the reasons described in their motion for motion for partial summary
 3   judgment, see ECF No. 41, and reiterated below.
 4                   1. Federal law requires elections for federal office to be consummated on
 5                   Election Day
 6           Though the Elections Clause grants states power to set the time, place, and manner of
 7   congressional elections, U.S. Const. art. I, §4, cl. 1, it also subordinates that power to federal law.
 8   The Clause expressly reserves to “Congress” the power to “at any time by Law make or alter such
 9   Regulations, except as to the Places of chusing Senators.” Id. Congress also bears similar power
10   under the Electors Clause to “determine the Time of chusing the Electors” for the offices of
11   President and Vice President. Id. art. II, §1, cl. 4. “[T]hese comprehensive words embrace authority
12   to provide a complete code for congressional elections, not only as to times and places, but in
13   relation to notices, registration, supervision of voting, protection of voters, prevention of fraud and
14   corrupt practices, counting of votes, duties of inspectors and canvassers, and making and
15   publication of election returns.” Smiley, 285 U.S. at 399.
16           Exercising those powers, Congress has passed a trio of federal statutes that “mandates

17   holding all elections for Congress and the Presidency on a single day throughout the Union.”
18   Foster, 522 U.S. at 70. The “Tuesday next after the 1st Monday in November” is the uniform,
19   national “day for the election” of members of the House of Representatives, 2 U.S.C. §7, and of

20   the Senate, id. §1, and for choosing presidential and vice-presidential electors, 3 U.S.C. §1. “By
21   establishing a particular day as ‘the day’ on which these actions must take place, the statutes simply
22   regulate the time of the election, a matter on which the Constitution explicitly gives Congress the
23   final say.” Id. at 71-72; see also Keisling, 259 F.3d at 1170 (“Without question, Congress has
24   authority to compel states to hold these elections on the dates it specifies.”). Congress’s choice to
25   adopt one uniform federal Election Day is both “binding on the States” and superior to conflicting
26   state law: “[T]he regulations made by Congress are paramount to those made by the State
27   legislature; and if they conflict therewith, the latter, so far as the conflict extends, ceases to be
28   operative.” Foster, 522 U.S. at 69 (quoting Ex parte Siebold, 100 U.S. 371, 384 (1879)).
     Memorandum in Opposition to                        9
     Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 10 of 25



 1           These statutes serve sound policy goals. A uniform, national Election Day prevents “the
 2    distortion of the voting process threatened when the results of an early federal election in one State
 3    can influence later voting in other States.” Foster, 522 U.S. at 73. Before Congress adopted a
 4    uniform Election Day during the Reconstruction era, the “diversity of” federal election dates gave
 5    “‘some states’” and “‘some parties’” an “‘undue advantage’”; as one Senator from Maine put it
 6    when opposing a uniform Election Day, “‘we want in the future, as we have had in the past, the
 7    position of indicating to the country the first sentiment on great political questions.’” Keisling, 259
 8    F.3d at 1173. Beyond that, a uniform, national Election Day is a “check to frauds in elections, to
 9    double voting, to the transmission of voters from one State to another, and … allow[s] the people
10    to vote for the Representatives undisturbed by considerations which they ought not to take at all
11    into account.’” Id. at 1174.
12           What constitutes “the election” those statutes mandate? That term “refer[s] to the combined
13    actions of voters and officials meant to make a final selection of an officeholder.” Foster, 522 U.S.
14    at 71. Put differently, it “means a ‘consummation’ of the process of selecting an official.” Keisling,
15    259 F.3d at 1175. Voters’ role in that process includes not just marking a ballot but also “having it
16    delivered to the election officials and” timely “deposited in the ballot box.” Maddox v. Bd. of State

17    Canvassers, 149 P.2d 112, 115 (Mont. 1944). For “[i]t is not the marking but the depositing of the
18    ballot in the custody of election officials which constitutes casting the ballot or voting.” Id. After
19    all, a ballot has “no effect until it is deposited with the election officials, by whom the will of the

20    voters must be ascertained and made effective.” Id.
21           Given those “binding” federal requirements, Foster, 522 U.S. at 69, state election regimes
22    violate federal law if “the combined actions of voters and officials meant to make a final selection
23    of an officeholder” occur “prior to federal election day.” Id. at 71, 72 n.4. That’s why the Supreme
24    Court unanimously invalidated a Louisiana election regime holding congressional elections in
25    October. Louisiana law deemed any candidate who won a majority in that October vote to be
26    “elected,” with “no further act … done on federal election day to fill the office in question.” Id. at
27    70. Only “[i]f no candidate for a given office receive[d] a majority” in the October vote did
28    Louisiana hold another election, dubbed a “run-off,” on Election Day. Id. Louisiana’s regime was
      Memorandum in Opposition to                       10
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 11 of 25



 1    thus constitutionally flawed because it established “a contested selection of candidates for a
 2    congressional office that is concluded as a matter of law before the federal election day, with no
 3    act in law or in fact to take place on the date chosen by Congress.” Id. at 468. That “clearly violates
 4    [2 U.S.C.] §7.” Id.
 5            Two conclusions follow from that holding. First, state regimes that count ballots cast before
 6    Election Day do not violate federal law, Keisling, 259 F.3d at 1175-76; Bomer, 199 F.3d at 775-
 7    77; Millsaps, 259 F.3d at 543-46, but only because early voting by itself does not consummate the
 8    election before Election Day. Early absentee voting merely complements other “voting” that “still
 9    takes place on” Election Day. Keisling, 259 F.3d at 1176; see also Bomer, 199 F.3d at 776
10    (“Allowing some voters to cast votes before election day does not contravene the federal election
11    statutes because the final selection is not made before the federal election day.”).
12            Second, state regimes that count ballots cast after Election Day do violate federal law. State
13    election regimes can no more require “the combined actions of voters and officials meant to make
14    a final selection of an officeholder” to stop “prior to federal election day” than they can allow those
15    combined actions to continue after it. Foster, 522 U.S. at 71, 72 n.4. Either type of regime
16    “purport[s] to affect the timing of federal elections”— an October election “requires no further act

17    by anyone to seal the election” on Election Day, id. at 73, and accepting ballots cast after Election
18    Day expressly contemplates “further act[s]” (late-cast votes) intended to influence the final result.
19    Thus, both types of election systems contravene Congress’s “final say” about when federal

20    elections must occur and “clearly violate[] [2 U.S.C.] §7,” 2 U.S.C. §1, and 3 U.S.C. §1. Id. at 72.
21            Other statutes confirm that Congress did not intend voting to continue after Election Day.
22    Federal law specifically enumerates only two instances in which an election for federal office can
23    be held at a later date: “(1) in states that required a majority vote for election, a runoff could be held
24    between federal election day and January when officials take office; and (2) an election could be
25    held on a different date if a vacancy occurred in the office.” See Love v. Foster, 90 F.3d 1026, 1029
26    (5th Cir. 1996), aff’d, 522 U.S. 67 (citing 3 U.S.C. §8). Nevada is not free to create a third “COVID”
27    exception. That is Congress’s job. See Foster, 522 U.S. at 71-72; see also Keisling, 259 F.3d at
28    1170 (“Without question, Congress has authority to compel states to hold these elections on the
      Memorandum in Opposition to                        11
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 12 of 25



 1    dates it specifies.”). Additionally, the Reconstruction Congress enacted Act of May 23, 1872 to
 2    appease concerns that Texas could not logistically hold an election on one day given its size and
 3    lack of established precincts. It was “a one-time exception to the statutory and constitutional
 4    requirement for a uniform day for selection of electors to address the circumstances of
 5    Reconstruction-era Texas.” Millsaps, 259 F.3d at 542 (citing Cong. Globe, 42d Cong., 2d Sess.
 6    3407-08). This provision’s existence assumes that votes cannot be cast under any circumstances
 7    after the uniform Election Day, which cannot be “continued for more than one day” by a State
 8    without congressional permission. Id. If votes could be validly cast after the uniform Election Day,
 9    this provision would be a nullity. Id.
10                   2. Section 20.2 allows ballots cast after Election Day to be counted.
11           “[A]s a matter of law,” §20.2 of AB4 allows “a contested selection of candidates for a
12    congressional office”—and for presidential and vice-presidential electors—to continue after “the
13    federal election day.” Foster, 522 U.S. at 72. Under §20.2, if a ballot is received by mail before
14    5:00 p.m. on the Friday after Election Day “and the date of the postmark cannot be determined, the
15    mail ballot shall be deemed to have been postmarked on or before the day of the election.” That
16    requires elections officials to count mail ballots that were mailed on the Wednesday or Thursday

17    after Election Day—as long as they arrive by Friday at 5:00 p.m. and bear no postmark (or an
18    undiscernible one). On its face, that morphs the singular “day for the election,” 2 U.S.C. §7, into
19    the plural “Election Day—and a few days after it.”

20          Nor is there a dispute about whether ballots satisfying both conditions will in fact arrive (and
21   thus be counted). USPS’s own statements confirm as much: it acknowledges that “there can be
22   breakdowns or exceptions to this process which could prevent a ballot from receiving a postmark,”
23   ECF No. 41-9 at 7, and that “[i]n some instances (short distance between ZIP Codes), it is possible
24   for [first-class] delivery to occur in one day,” ECF No. 41-13. Undisputed on-the-ground facts tell
25   the same story: Letters sent from Las Vegas by First-Class mail were received in Las Vegas the day
26   after they were mailed, confirming USPS’s First-Class overnight-delivery capabilities in Nevada.
27   See ECF No. 41-12. And the undisputed historical record of unpostmarked ballots received in
28   Wisconsin’s and New York’s 2020 primary elections—constituting as many as 13% of ballots
      Memorandum in Opposition to                      12
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 13 of 25



 1   received for some New York races, Gallagher v. N.Y. State Bd. of Elec., — F. Supp. 3d —, 2020
 2   WL 4496849, at *16 (S.D.N.Y. Aug. 3, 2020)—show USPS’s commendable honesty by admitting
 3   to the inevitable inconsistencies in its postmarking process.
 4                     3. Because §20.2 conflicts with federal law, it is invalid.
 5              Section 20.2 deems some ballots cast after Election Day timely as a matter of law. That
 6    irreconcilably conflicts with Congress’s decisions in 2 U.S.C. §§1, 7 and 3 U.S.C. §1 to require
 7    that “the combined actions of voters and officials meant to make a final selection of an officeholder”
 8    be “consummated” on one uniform, national Election Day. Foster, 522 U.S. at 71, 72 n.4. Indeed,
 9    Plaintiffs are not the only ones to have identified this irreconcilable conflict so readily apparent in
10    the statutes’ plain text. E.g., David B. Rivkin Jr. & Lee A. Casey, Mail-In Voting Could Deliver
11    Chaos, Wall St. J. (Aug. 25, 2020) (“no ballot cast after Nov. 3 is constitutionally valid,” and
12    “counting unpostmarked mailed ballots that arrive after Election Day would be unconstitutional, as
13    there would be no way to tell if they were cast in time”), https://on.wsj.com/3jLMbT7 (ECF No.
14    41-17).
15              Supreme Court precedent leaves no doubt about the necessary remedy here. Given §20.2’s
16    facial “conflict[] with federal law,” it “is void.” Foster, 522 U.S. at 74. For “the regulations made

17    by Congress are paramount to those made by the State legislature; and if they conflict therewith,
18    the latter, so far as the conflict extends, ceases to be operative.” Ex parte Siebold, 100 U.S. at 384.
19              Voiding §20.2 furthers Congress’s reasons for establishing a uniform, national Election Day

20    for members of Congress and the President. Recall Congress’s “concern[]” that when voting
21    occurred on multiple days, “the results of an early federal election in one State” would “distort[]
22    … the voting process” and “influence later voting in other States.” Foster, 522 U.S. at 73. And its
23    recognition that holding an election on one day “‘interpose[s] a not inconsiderable check to frauds
24    in elections [and] to double voting.’” Keisling, 259 F.3d at 1174. Section 20.2’s post-Election Day
25    regime implicates both concerns. Under §20.2, persons dissatisfied with Tuesday night’s election
26    returns have an opening to try to distort and improperly influence any races whose preliminary
27    outcomes displease them. And with Clark County alone mailing more than 93,000 ballots this Fall
28    to voters whom County officials know no longer live at their registered addresses, opportunities
      Memorandum in Opposition to                       13
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 14 of 25



 1    for obtaining and returning ballots after Election Day will not be hard to find.
 2           Beyond that, voiding §20.2 will eliminate a potential threat to Nevada’s ability to cast its
 3    Electoral College votes. Under federal law, the Electoral College meets and votes (this year) on
 4    December 14. See 3 U.S.C. §7. What if a dispute exists about the appointment of Nevada’s electors?
 5    If any such dispute exists and is resolved under existing state law before December 8, Congress
 6    must conclusively accept Nevada’s slate of electors. Id. §5. But if any such dispute is not resolved
 7    by December 8, the Nevada Legislature must decide how to appoint Nevada’s electors in time for
 8    them to cast votes on December 14. Id. §2.
 9           Together, those provisions require that disputes about the validity of ballots cast for
10    presidential electors must be resolved under Nevada law by December 8 for Congress to accept
11    Nevada’s electors’ votes “conclusive[ly]” on December 14. Id. §5. December 8 is just 32 days after
12    §20.2’s November 6 deadline for unpostmarked ballots. And New York’s primary election this year
13    is proof enough that disputes over the validity of unpostmarked ballots can take all of 32 days (and
14    more) to resolve. The primary election between Rep. Carolyn Maloney and Suraj Patel for New
15    York’s 12th District remained unresolved for six weeks after the election, based in part on disputes
16    over “the counting of certain mail ballots that arrived after Election Day but without a postmark to

17    prove when they were sent.” An Autopsy of New York’s Mail-Vote Mess, Wall St. J. (Aug. 7, 2020),
18    https://on.wsj.com/3kT7d3y (ECF No. 41-10). If it takes six weeks to resolve disputes over
19    unpostmarked absentee ballots counted under §20.2, Nevada will miss its safe-harbor deadline for

20    certifying its electors by 10 days—and with it federal law’s “conclusive” guarantee that Nevada’s
21    electoral votes will be counted as sent. And if that happens, and Nevada’s Electoral College votes
22    are not accepted, it would disenfranchise every voter in Nevada who voted for a presidential
23    candidate.
24           Voiding §20.2 avoids those risks. Disputes about unpostmarked ballots received after
25    Election Day will not exist if the law no longer allows counting unpostmarked ballots received after
26    Election Day. The Court should invalidate §20.2 to ensure that only ballots cast on or before
27    Election Day—the deadline federal law sets—will be counted.
28
      Memorandum in Opposition to                      14
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 15 of 25



 1    II.    Plaintiffs have standing to pursue Count II and have adequately alleged facts
 2           establishing a violation of the Equal Protection Clause.
 3           Plaintiffs have adequately alleged facts to establish standing to challenge Sections 11 and
 4    12 of AB4, which allocate voting centers and polling places on the basis of population rather than
 5    number registered voters. Additionally, they have pleaded facts establishing that these provisions
 6    disparately burden rural voters in violation of the Equal Protection Clause.
 7           A. Standing
 8           The Amended Complaint here specifically alleges that §§11–12 of AB 4 will have a
 9    disparate impact on rural voters because they require the establishment of more polling centers per
10    capita for urban voters than for rural voters. (ECF No. 29, ¶¶100, 124–38.) These sections do not
11    “value … every vote equally.” Citizens for Fair Representation v. Padilla, No. 18-17458, 2020 WL
12    2510747, at *1 (9th Cir. May 15, 2020) (unpub). Rather, they specifically harm rural voters by
13    employing a formula that favors urban voters. Cf. id. This allegation is not speculative but the direct
14    function of §§11–12, which “discriminate against voters in rural counties by authorizing more
15    polling places and vote centers per capita in urban areas.” Id. ¶129. Plaintiffs extensively document
16    how these sections work together to systematically underserve rural areas as compared to urban

17    areas. Id. ¶¶126-34. This type of discriminatory treatment is a judicially cognizable injury directly
18    traceable to AB4. See Gill, 138 S. Ct. at 1929-30.
19           The Court can quickly dismiss Intervenors’ argument that enjoining §§11–12 would

20    actually make Plaintiffs worse off and therefore this injury is not redressable. Plaintiffs seek an
21    injunction against Nevada’s use of a county-population-based formula that results in disparate
22    treatment for rural areas. A voter unmistakably has standing to vindicate his “right to cast [his]
23    vote[] effectively.” Rodriguez v. Newsom, No. 18-56281, 2020 WL 5361884, at *8 (9th Cir. Sept.
24    8, 2020) (quoting Dudum v. Arntz, 640 F.3d 1098, 1106, 1109 (9th Cir. 2011)). Plaintiffs
25    extensively allege that the formula employed to distribute polling and voting centers “denie[s]
26    [them] an opportunity to cast a ballot at the same time and with the same degree of choice among
27    candidates available to other voters.” Id. Far from “inflicting greater harm on all voters,” ECF No.
28    40 at 13, eliminating those discriminatory provisions would allow the State to employ a non-
      Memorandum in Opposition to                       15
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 16 of 25



 1    discriminatory method of apportioning polling stations in accordance with pre-AB4 law. E.g., NRS
 2    §293.3072. That relief would redress the disparate harm faced by rural communities. Cf. Am. Civil
 3    Liberties Union of Nevada v. Lomax, 471 F.3d 1010, 1016 (9th Cir. 2006) (“[I]n determining
 4    redressability, courts ‘assume that plaintiff’s claim has merit.” (quoting Bonnichsen v. United
 5    States, 367 F.3d 864, 873 (9th Cir. 2004))). Simply put, the current system implemented by §§11–
 6    12 results in fewer polling stations per capita in rural areas. Enjoining those sections would mean
 7    voting stations are allocated pursuant to a non-discriminatory system. By ensuring that the state
 8    establishes voting places in way that does not specifically devalue rural communities, Plaintiffs’
 9    requested injunction of §§11–12 would “actually improve[] their position.” Townley v. Miller, 722
10    F.3d 1128, 1134 (9th Cir. 2013). That suffices to establish standing.
11           B. Plaintiffs have adequately alleged that Sections 11 and 12 violate the Equal
12           Protection Clause.
13           Sections 11 and 12 of AB4 violate the “clear and strong command of our Constitution’s
14    Equal Protection Clause” that “voters cannot be classified, constitutionally, on the basis of where
15    they live.” Reynolds v. Sims, 377 U.S 533, 560, 568 (1964). Plaintiffs’ factual allegations more than
16    plausibly establish that AB4 discriminates against rural voters. For example, by operation of §11,

17    urban Washoe County has “at least 1 polling place for every 21,281 registered voters,” while rural
18    Douglas County has one polling place for every 41,649 registered voters. Am. Compl. ¶¶130, 131.
19    Similarly, by operation of §12, urban Washoe County has “at least 1 vote center for every 12,768

20    registered voters” while rural Lyon county has only “1 vote center for every 40,816 registered
21    voters.” Am. Compl. ¶¶131, 133. Those gross disparities in per-capita polling places—as great as
22    double or triple the amount of polling places per capita for certain urban counties as compared to
23    rural counties—plausibly establish that §§11 and 12 disparately harm rural counties.
24           Intervenors’ argument is less about the law and more about the sufficiency of Plaintiffs’
25    pleadings and allegations. But the “significant relationship between the number of registered voters
26    in a county and the need for polling locations” is self evident. ECF No. 40 at 15.1 “[A]nalyzing the
27
      1
       Reynolds’ reliance upon population concerned only the actual apportionment of representatives.
28    By contrast, voter registration rather than population is the only reasonably relevant metric when
      Memorandum in Opposition to                      16
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 17 of 25



 1    sufficiency of a complaint’s allegations is a ‘context-specific task that requires the reviewing court
 2    to draw on its judicial experience and common sense.’” Sheppard v. David Evans & Assoc., 694
 3    F.3d 1045, 1051 (9th Cir. 2012) (quoting Iqbal, 556 U.S. at 679). Plaintiffs have adequately alleged
 4    facts that registered voters are those most likely to vote and therefore the reliable measure of the
 5    need for polling stations. League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 476 (6th Cir.
 6    2008) (“[T]he only question before us is whether the amended complaint pleads facts, if proven,
 7    sufficient to establish that the defendants arbitrarily deny Ohioans the right to vote depending on
 8    where they live.”). And Plaintiffs claim precisely that “the Nevada Legislature acted arbitrarily or
 9    unreasonably in establishing minimum thresholds according to total population.” (ECF No. 40 at
10    15.) More than that, Plaintiffs specifically allege Nevada’s use of the population metric has resulted
11    in urban areas being accorded triple the amount of voting centers per capita of those likely to
12    actually vote, resulting in “serous and irreparable harm to” the “constitutional rights” of rural
13    voters. Am. Compl. ¶138. Such allegations of harms from the danger of insufficient polling places
14    have long been understood to suffice to state an Equal Protection Clause claim. See, e.g., League
15    of Women Voters of Ohio, 548 F.3d at 478 (“If true, these allegations could establish that Ohio’s
16    voting system deprives its citizens of the right to vote or severely burdens the exercise of that right

17    depending on where they live in violation of the Equal Protection Clause.”).
18           Contrary to Intervenors’ assertion, the State cannot hide behind “policy” discretion to justify
19    its discriminatory policy. Rather, “[j]udicial standards under the Equal Protection Clause are well

20    developed and familiar.” Reynolds, 377 U.S. at 557 (quoting Baker v. Carr, 369 U.S. 186, 226,
21    (1962)). As Intervenors acknowledge, Plaintiffs need only plausibly allege “that the Nevada
22    Legislature acted arbitrarily or unreasonably in establishing minimum thresholds according to total
23    population.” (ECF No. 40 at 15.) Plaintiffs have done precisely that and supported their allegation
24    with extensive facts demonstrating that Sections 11 and 12’s “discrimination reflects no policy but
25    simply arbitrary and capricious action.” Reynolds, 377 U.S. at 557 (quoting Baker, 369 U.S. at
26    226). ). These facts “allow[] the court to draw the reasonable inference that the defendant is liable
27
      considering how many polling places are actually needed in an area to accommodate the volume
28    of expected turnout.
      Memorandum in Opposition to                       17
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 18 of 25



 1    for the misconduct alleged.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012).
 2    Indeed, Plaintiffs’ detailed allegations surpass their burden at the motion to dismiss stage of
 3    alleging facts “plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
 4    Serv., 572 F.3d 962, 969 (9th Cir. 2009). Accordingly, Plaintiffs have carried their pleading burden.
 5   III.    Plaintiffs have standing to pursue Count III and have adequately alleged facts
 6           establishing a violation of the Equal Protection Clause.
 7           Plaintiffs have adequately alleged facts supporting standing to challenge §22 of AB4, which
 8    authorizes each local clerk to create different “procedures of the processing and counting of
 9    ballots.” Additionally, Plaintiffs have adequately alleged facts establishing that this provision
10    violates their rights under the Equal Protection Clause.
11           A. Standing
12           Plaintiffs have established both representational and direct organizational standing to bring
13    Count III. As explained, an organization can bring claims on behalf of its members if its members
14    themselves would possess standing. Plaintiffs have adequately alleged that their members will be
15    harmed by §22’s “unequal, standardless treatment of Nevada voters across counties” in violation
16    of the Equal Protection Clause. Far from alleging a “generalized grievance,” Plaintiffs seek to

17    vindicate their individual right to vote, which will be impaired by the lack of “specific rules
18    designed to ensure uniform treatment.” Bush v. Gore, 531 US. 98, 105-06 (2000). Such injuries are
19    sufficiently definite to support standing. League of Women Voters of Ohio, 548 F.3d at 478 (finding

20    organization had standing to vindicate harms arising from arbitrary and standardless voting
21    system). And again, the injury is redressable by an injunction halting the enforcement of this
22    unconstitutional provision. See Nat’l Council of La Raza, 800 F.3d at 1041. And if the Court enjoins
23    §22—which supersedes conflicting provision of Nevada election law, AB4 §9—the existing ballot-
24    processing provisions would default back into existence for the 2020 election. See NRS §§ 293.317-
25    340, 293B.330-400 (“Processing of Ballots”). Plaintiffs thus seek the standard form of redress for
26    unconstitutional state legislation, which would address their injury stemming from §22.
27
28
      Memorandum in Opposition to                       18
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 19 of 25



 1            B. Plaintiffs have adequately alleged Section 22 violates their rights under the Equal
 2            Protection Clause
 3            Section 22 violates Plaintiffs’ rights under the Equal Protection Clause because it dispenses
 4    with “uniform rules” for the processing and counting of ballots in favor of standardless discretion
 5    in the hands of local clerks. Plaintiffs have adequately alleged that AB4 “provides no ‘minimal
 6    procedural safeguards’ to protect against the ‘unequal evaluation’ of mail ballots.” ECF No. 29,
 7    ¶146.
 8            Intervenors do not really dispute any of this. Instead, they assert that “Nevada’s preexisting
 9    election code provide[s] the very standards that Plaintiffs claim are lacking from Section 22.” ECF
10    No. 40 at 17. But AB4 displaces the “full panoply of Nevada’s election laws governing who is
11    eligible to vote and which votes should be counted.” ECF No. 40 at 17. Section 9 of AB4 provides
12    that §22 “of this act supersede[s] and “preempt[s] any conflicting provisions of any other statute or
13    charter, ordinance, interpretation, regulation or rule governing the election.” Section 22, in turn,
14    delegates the power to “establish procedures for the processing and counting of mail ballots” to
15    “the county or city clerk.” And §22 grants the “county or city clerk” power to prescribe such rules
16    so long as they do “not conflict with” AB4—confirming that other election laws do not restrain

17    local officials in establishing election standards. Section 22 thus is incompatible with and
18    supersedes Nevada election law concerning the processing and counting of mail ballots, depriving
19    voters of the uniform standards provided by the “full panoply of Nevada’s election laws.” ECF No.

20    40 at 17. Indeed, because §22 requires new county processes not to conflict with AB4, and AB4
21    makes §22 superior to existing law, AB4 precludes the application of Nevada’s former “uniform
22    rules.” Cf. Bush, 531 U.S. at 106. By precluding reliance on Nevada’s existing “specific rules
23    designed to ensure uniform treatment,” §22 fails to provide even “minimal procedural safeguards.”
24    Id. at 105-09; see also League of Women Voters of Ohio, 548 F.3d at 478 (“‘[T]he use of
25    standardless manual recounts’ violates the Equal Protection Clause.”). Accordingly, Plaintiffs have
26    adequately alleged that §22 violates their rights under the Equal Protection Clause.
27
28
      Memorandum in Opposition to                       19
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 20 of 25



 1    IV.    Plaintiffs have standing to pursue Count IV.
 2           Count IV challenges §25 of AB4, which provides that “[i]f two or more mail ballots are
 3    found folded together to present the appearance of a single envelope,” and “a majority of the
 4    inspectors are of the opinion that the mail ballots folded together were voted by one person, the
 5    mail ballots must be rejected.” Intervenors misunderstand the basis of Plaintiffs’ asserted injury in
 6    Count IV. Contrary to Intervenors’ assertion, Plaintiffs did not allege that “their supporters will be
 7    disenfranchised.” ECF No. 40 at 18. Instead, Plaintiffs alleged that “Section 25 of AB4 requires
 8    county or city clerks to count potentially fraudulent or invalid ballots, thereby diluting the votes of
 9    honest citizens and depriving them of their right to vote in violation of the Fourteenth Amendment.”
10    Am. Compl. ¶ 102.
11           Vote dilution is a judicially cognizable injury and Plaintiffs have adequately alleged that
12    their members’ votes will be diluted as a result of AB4. See Gill v. Whitford, 138 S. Ct. 1916, 1920
13    (2018) (“The right to vote is individual and personal in nature, and voters who allege facts showing
14    disadvantage to themselves as individuals have standing to sue to remedy that disadvantage.”
15    (internal quotation marks and citations omitted); see also Fair Maps Nevada, 2020 WL 2798018,
16    at *17 (“Abridgement or dilution of a right so fundamental as the right to vote constitutes

17    irreparable injury.”). And this injury is certainly impending. See Clapper, 568 U.S. at 414 n.5.
18    Nothing about it is speculative: §25 provides no guidance whatsoever to local officials on whether
19    folded ballots should be counted or rejected. And Plaintiffs specifically allege facts establishing

20    that §25 will create a “substantial risk that the harm will occur” Id. As Plaintiffs allege, “Section
21    25 [does not] require inspectors to reject either of two or more ballots folded together when a
22    majority of the inspectors are of the opinion that the mail ballots were voted by more than one
23    person. In that case, Section 25 appears to contemplate that inspectors will count all of the ballots,
24    even though at least one of the voters has not complied with the bill’s signature-verification process.
25    This loophole invites fraud, coercion, theft, or otherwise illegitimate voting that dilutes the votes
26    of honest citizens and deprives them of their right to vote in violation of the Fourteenth
27    Amendment.” Am. Compl. ¶102. By enjoining this loophole, the risk of voter fraud and vote
28    dilution will be substantially reduced. Accordingly, Plaintiffs have easily met their burden of
      Memorandum in Opposition to                       20
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 21 of 25



 1    alleging a judicially redressable injury in fact.
 2    V.      Plaintiffs have standing to pursue Count V and have adequately alleged facts
 3            establishing a violation of the constitutional right to vote.
 4            Plaintiffs have adequately alleged facts establishing standing to challenge various
 5    provisions of AB 4 as diluting the votes of its members. Plaintiffs have also adequately alleged that
 6    those provisions violate equal protection, federal election laws, and the constitutional right to vote.
 7            A. Standing
 8            Plaintiffs have adequately alleged that their members’ votes will be diluted as a result of
 9    AB4. As an initial matter, Intervenors cannot seriously contest that vote dilution is a cognizable
10    injury in fact. See Gill, 138 S. Ct. at 1920 (“The right to vote is individual and personal in nature,
11    and voters who allege facts showing disadvantage to themselves as individuals have standing to
12    sue to remedy that disadvantage.” (internal quotation marks and citations omitted); Bush, 531 U.S.
13    at 105 (“[T]he right of suffrage can be denied by a debasement or dilution of the weight of a citizen's
14    vote just as effectively as by wholly prohibiting the free exercise of the franchise.” (quoting
15    Reynolds, 377 U.S. at 555)); see also Fair Maps Nevada, 2020 WL 2798018, at *17 (“Abridgement
16    or dilution of a right so fundamental as the right to vote constitutes irreparable injury.”).

17            Rather, the center of gravity of Intervenors’ argument is that Plaintiffs’ vote dilution claim
18    is “unduly speculative and impermissibly generalized.” ECF No. 40 at 20. But the Amended
19    Complaint contains extensive factual allegations demonstrating that AB4’s implementation of a

20    universal vote-by-mail system for the 2020 election greatly increases the risk of fraudulent voting.
21    For example, it explains how specific provisions of AB4, such as its “deeming” rule, will interact
22    with United States Postal Service postmarking policies to increase the likelihood that untimely and
23    illegal ballots will be counted in violation of the Elections Clauses and constitutional voting rights.
24    (ECF No. 29, ¶¶90-97.) Those allegations alone suffice to survive Intervenors’ motion to dismiss.
25    The Amended Complaint, however, goes beyond the pleading requirements and buttresses its
26    allegations with facts surrounding problems arising from recent vote-by-mail elections in
27    Wisconsin, New Jersey, Connecticut, and New York. (Id. ¶¶63–90.) Taken as true, as those
28    allegations must be at this stage, those allegations more than suffice to establish that provisions of
      Memorandum in Opposition to                         21
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 22 of 25



 1    AB4 create a “substantial risk” of counting illegal votes and thereby diluting the votes of Plaintiffs’
 2    members. That is all that is required for purposes of standing at the pleading stage. See Clapper,
 3    568 U.S. at 414 n.5 (plaintiffs are not required “to demonstrate that it is literally certain that the
 4    harms they identify will come about. … we have found standing based on a substantial risk that the
 5    harm will occur, which may prompt plaintiffs to reasonably incur costs to mitigate or avoid that
 6    harm” (internal quotation marks omitted)).
 7            Paher is not to the contrary. There, the plaintiffs pursued a theory of vote dilution that “may
 8    be conceivably raised by any Nevada voter.” Paher, 2020 WL 2089813, at *5. In contrast, the
 9    Amended Complaint here specifically alleges §§11–12 of AB 4 will have a disparate impact on
10    rural voters because they require the establishment of more polling centers per capita for urban
11    voters than for rural voters. (ECF No. 29, ¶¶100, 124–38.) And Plaintiffs have specifically alleged
12    that §20.2’s deadline disparately harms rural voters relative to urban voters. Additionally, another
13    element is present here that was lacking in Paher—organizational standing. Plaintiffs not only have
14    representational standing on behalf of their voters, but direct organizational standing to vindicate
15    the harm caused by the diversion of resources to educate their members about how to comply with
16    AB4. Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 800 (W.D. Tex. 2015)

17    (organization’s expenditure of resources to “prevent dilution of legitimate votes by illegal votes”
18    satisfies injury in fact requirement).
19            In sum, “voting fraud impairs the right of legitimate voters to vote by diluting their votes”

20    and “dilution [is] recognized to be an impairment of the right to vote.” Crawford, 472 F.3d at 952l
21    Plaintiffs have alleged specific facts demonstrating that AB4 creates a substantial risk of vote
22    dilution. They have thus adequately alleged they possess standing on behalf of their members to
23    vindicate their right to vote.
24            B. Plaintiffs have adequately alleged that AB4 infringes their voting rights.
25            Intervenors press only one argument that Plaintiffs have failed to state a claim under the
26    Equal Protection Clause: “Plaintiffs … have not alleged an equal protection claim suggesting that
27    Assembly Bill 4 values some other group of voters over their own.” ECF No. 40 at 21. But that is
28    precisely what Plaintiffs set out to do throughout the Amended Complaint. For example, Plaintiffs
      Memorandum in Opposition to                       22
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 23 of 25



 1    allege that AB4’s three-day, post-election receipt deadline for non-postmarked ballots—coupled
 2    with its deeming rule, the faster average mailing time in urban districts such as Clark County, and
 3    the USPS’s practice of not postmarking prepaid mail—will likely result in significantly more
 4    untimely ballots being counted from urban areas, violating federal election laws designed to protect
 5    the fundamental right to vote. See ECF No. 29, ¶¶92-97; cf. Smiley, 285 U.S. at 399. The amended
 6    complaint adequately alleges that a ballot mailed after Election Day in Clark County is far more
 7    likely to be received within three days and therefore “deem[ed]” timely than one sent from a rural
 8    district. ECF No. 29, ¶¶95–96. Thus, AB4 does not “devalue [] every vote equally,” and increases
 9    the risk that rural voters’ votes in particular will be diluted. Cf. Padilla, 2020 WL 2510747, at *1
10    (unpub).
11           Additionally, §§11–12, as discussed more extensively above, impose severe burdens on the
12    rights of rural voters to vote by providing them with significantly fewer polling places and voting
13    centers per capita relative to urban voters. Indeed, the Sixth Circuit has specifically held that
14    allegations of insufficient polling places in an area are sufficient to state a claim for violation of
15    both the Equal Protection Clause and constitutional right to vote. See League of Women Voters of
16    Ohio, 548 F.3d at 477 (“If true, these allegations could establish that Ohio's voting system deprives

17    its citizens of the right to vote or severely burdens the exercise of that right depending on where
18    they live in violation of the Equal Protection Clause.”); see also Ury v. Santee, 303 F. Supp. 119,
19    124 (N.D. Ill. 1969) (noting “the assignment of excessive numbers of registered voters to the

20    precincts” can “hinder[] their right to cast ballots by reason of the excessively crowded conditions
21    at the polling places and their environs”).
22           Plaintiffs have thus more than adequately alleged that AB4 violates its members’
23    “constitutionally protected right to participate in elections on an equal basis with other citizens in
24    the jurisdiction.” Dunn v. Blumstein, 405 U.S. 330, 336 (1972); see also Rodriguez v. Newsom, No.
25    18-56281, 2020 WL 5361884, at *8 (9th Cir. Sept. 8, 2020) (“[E]ach and every citizen has an
26    inalienable right to full and effective participation in the political process. That includes the right
27    to cast one’s votes effectively, which requires that no voter be denied an opportunity to cast a ballot
28    at the same time and with the same degree of choice among candidates available to other voters.”
      Memorandum in Opposition to                       23
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 24 of 25



 1    (cleaned up)).
 2   VI.      Section (b) of the prayer for relief should not be dismissed or stricken.
 3            If the Court holds that one or more of the challenged provisions must be enjoined, it must
 4    proceed to conduct a severability analysis to determine if the remainder of AB4 must be enjoined.
 5    A state statute’s severability is “a matter of state law.” Leavitt v. Jane L., 518 U.S. 137, 139, 116
 6    S. Ct. 2068, 2069, 135 L. Ed. 2d 443 (1996). Nevada courts have adopted a two-part test for
 7    severability: “a statute is severable only if the remaining portion of the statute, standing alone, can
 8    be given legal effect, and if the Legislature intended for the remainder of the statute to stay in effect
 9    when part of the statute is severed.” Flamingo Paradise Gaming, LLC v. Chanos, 217 P.3d 546,
10    555 (Nev. 2009). This decision thus must be made on the merits and cannot be avoided by striking
11    portions of the Amended Complaint under procedural rules.
12                                               CONCLUSION
13            For these reasons, the Court should deny the Intervenors’ motion to dismiss.
14
15                                                            Respectfully submitted,
16
             Dated: September 17, 2020                                /s/ J. Colby Williams
17                                                                    Donald J. Campbell (1216)
18                                                                    J. Colby Williams (5549)
                                                                      CAMPBELL & WILLIAMS
19                                                                    700 South 7th Street
                                                                      Las Vegas, Nevada 89101
20                                                                    (702) 382-5222
                                                                      (702) 382-0540 (fax)
21
22                                                                    William S. Consovoy*
                                                                      Thomas R. McCarthy*
23                                                                    Tyler R. Green*
                                                                      Cameron T. Norris*
24                                                                    CONSOVOY MCCARTHY PLLC
                                                                      1600 Wilson Boulevard, Suite 700
25
                                                                      Arlington, VA 22209
26                                                                    (703) 243-9423
                                                                      Attorneys for Plaintiffs
27
                                                                      *Admitted pro hac vice
28
      Memorandum in Opposition to                        24
      Motion to Dismiss
     Case 2:20-cv-01445-JCM-VCF Document 46 Filed 09/17/20 Page 25 of 25



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed this pleading with the Clerk of the Court using the
 3   CM/ECF system, which will send notice of such filing to all counsel registered in this case.
 4
 5
            Dated: September 17, 2020                              /s/ J. Colby Williams
 6
                                                                   J. Colby Williams
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
      Memorandum in Opposition to                      25
      Motion to Dismiss
